Detailed Office Action
The communication dated 2/1/2019 has been entered and fully considered.
Claims 5, 9, 10, and 16 have been canceled.  Claims 1-4, 6-8, 11-15, and 17-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
“an aqueous composition comprises surface enhanced pulp fibers and water” reads on a composition comprising other components including non-surfaced enhanced fibers.
“aqueous slutty of cellulosic fibers and water” reads on a composition that also includes other components including surfaced enhanced fibers
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 11-15, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “web” in claim 1 is used by the claim to mean “wire,” while the accepted meaning is “a layer of fibers made on a paper machine.” The term is indefinite because the specification does not clearly redefine the term.
In claim 1 the applicant claims a moving web.  The term “web” refers to the sheet of paper fibers formed on the wire (a wet web; applicant uses the term correctly in instant spec [0056]) that sheet is later pressed and dried to become a dry web.  In papermaking the cellulosic fibers are deposited on the “wire” and form the web.  The applicant has support for wire from Figure 1.  In the specification paragraphs [0017, 0042, 0064, and 0068] the applicant uses “web” when they should have used “wire”.  The specification is objected to on this basis.
Below are excerpts from the Handbook for Pulp and Paper Terminology

    PNG
    media_image1.png
    145
    570
    media_image1.png
    Greyscale

Claims 2-4, 6-8, 11-15, and 17-24 depend on claim 1 and are similarly rejected.
The term "surface enhanced fibers" in claim 1 is a relative term which renders the claim indefinite.  The term "surface enhanced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear to the Examiner what level of surface enhancement is required to meet the definition of surfaced enhanced.   For .
Claims 2-4, 6-8, 11-15, and 17 depend on claim 1 and are similarly rejected. (note claim 19 defined a hydrodynamic surface area which can be used to define surface enhanced fibers)
Claim 11 recites the limitation "the first headbox" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner for purpose of examination interprets the claim as the aqueous slurry being deposited on the wire by a first headbox.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-4, 6-8, 11-15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK, in view of U.S. 2014/0057105 PANDE et al., hereinafter PANDE.
As for claims 1 and 11, SMOOK discloses making linerboard which has two layers [pg. 313 col. 1 par. 4].  The bottom layer is made of high yield cellulosic pulp [pg. 314 col. 2 par. 2] and is deposited on a wire of a fourdrinier machine by a headbox (depositing an aqueous slurry comprising a blend of cellulosic fibers and water onto a web moving in a machine direction).  SMOOK discloses that the cellulosic fiber is partially dewatered (because it passes over a wire) before a second suspension is applied via a second headbox to form a surface treatment [pg. 314 Figure 20-8] (at least partially dewatering the aqueous slurry of cellulosic fibers and water to form a fibrous substrate; applying a surface treatment to a top surface of the fibrous substrate to form a treated fibrous substrate)  
	The two-layer linerboard paper is pressed and then dried [pg. 314 par. 4] (and drying the treated fibrous substrate to form a paper product having enhanced printing characteristics.).
The aqueous composition applied in the second headbox is a well-refined kraft pulp [pg. 315 par. 2].  SMOOK does not explicitly state that well-refined kraft pulp is surfaced enhanced pulp (wherein the surface treatment comprises an aqueous composition that comprises surface enhanced pulp fibers and water).

	The Examiner notes the claim interpretation as per above.  The claims do not prevent the “aqueous composition” from also comprising regular fibers.  
	As for claim 2, SMOOK applies the top liner composition via a headbox.  A headbox works at a consistency of 1% or less at the headbox which overlaps with the instant claimed range [pg. 208 col. 1 par. 4].
	As for claim 3, as a whole layer is added to the bottom layer of linerboard of SMOOK the top liner will provide substantial coverage of the bottom liner fibrous substrate.  SMOOK states the top line should fully hide the base sheet [pg. 314 col. 2 last sentence].
As for claim 4, SMOOK discloses that the linerboard can be 205 g/m2.  SMOOK discloses that the top liner is 20-30% of the sheet.  This means the top liner runs from 41-61.5 g/m2.    PANDE discloses using between 2 to 15% by weight of surfaced enhanced fibers in a papermaking furnish [0049].  This means the surface enhanced fibers of the top liner ranges from 0.82-9.225 g/m2 which overlaps the instant claimed range.
	
prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30

	
	As for claim 6 and 7, the amount of surface enhanced fibers per weight composition of the formed paper product is 0.4%- 4.5% (0.82 g/m2 /205 g/m2 – 9.225 g/m2/ 205 g/m2) which overlaps the instant claimed range with sufficient specificity.
	As for claim 8 and 14, SMOOK discloses adding (internally) starch to the paper stock [pg. 315 col. 1 par. 2].  It would be obvious to add starch to both the bottom liner and the top liner (i.e. the surface treatment) to increase paper strength.
	While SMOOK does not disclose the amount of starch to be added the amount of starch is a result effective variable (increasing starch increases paper strength).  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the amount of starch added through routine experimentation to optimize paper strength.
As for claim 12, SMOOK discloses a headbox jets out the paper stock [pg. 231 col. 2 par. 3].  The Examiner interprets jetting of paper stock under BRI as meeting the “spray applicator” limitation.
As for claim 13, SMOOK does not disclose adding surface enhanced fibers to the blend of cellulosic fibers (i.e. the base sheet).  PANDE discloses adding surface enhanced fibers to paper furnishes including paperboard products [abstract].  PANDE discloses adding between 2 to 15% by weight of surfaced enhanced fibers [0049].  At the time of the invention it would be obvious to the person of ordinary skill in the art to add surface enhanced fibers to the bottom liner furnish of SMOOK.  The person of ordinary skill in the art would be motivated to do so by 
PANDE discloses 2 to 15% by weight surface enhance fibers [0049] which falls within the claimed range.
As for claim 15, the viscosity of the starch solution prior to being mixed with the surfaced enhanced fiber is a product by process limitation.  The claims never state mixing a starch solution of 10 to 220 centipoise with the surface treatment.  It only states that the surface treatment comprises the starch solution.  Once mixed the previous viscosity simply acts as a product by process limitation.
As for claim 17, SMOOK discloses that printability is an important factor for the top sheet of the linerboard.  SMOOK discloses that size can be added internally to effect liquid penetration [pg. 223 col. 2] thereby enhancing ink jet printing characteristics (by preventing too much ink from being absorbed).
As for claims 18-24, PANDE discloses hardwood pulp refined with an energy input of 450-650 kWh/ton which falls within the claimed range [0037].  PANDE discloses a fiber length of at least about 0.3 mm (or at least about 0.4 mm) weighted length average, an average hydrodynamic specific surface of 10 square meters per gram, and 12,000 fibers/milligram all of which fall within the claimed range [0027].  The average hydrodynamic surface area is 4 times greater than the average specific surface area of the fibers prior to refining [0025].  PANDE discloses a specific edge load 0f 0.1 to 0.2 Ws/m which falls within the instant claimed range [0011] which falls within the instant claimed range.  PANDE further discloses a bar width of 1.0 mm or less and a groove width of 1.6 mm or less both of which fall within the instant claim [0013].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748